Citation Nr: 0428609	
Decision Date: 10/18/04    Archive Date: 10/28/04	

DOCKET NO.  98-10 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1990 to February 
1995.  

By rating decision dated in November 1995, service connection 
was granted for a low back disability.  A 10 percent 
disability rating was assigned, effective February 9, 1995.  
 
This matter was remanded by the Board in February 2004 for 
further development.  It has been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a substantially complete application, VA 
shall notify a claimant and the claimant's representative of 
any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A, (2002), 38 C.F.R. 
§ 3.159(b) (2003); see also Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As part of the notice, VA is to specifically inform the 
claimant of what portion, if any, of the evidence is to be 
provided by him and what part, if any, VA will attempt to 
obtain on his behalf.  VCAA, 38 U.S.C.A. § 5103(a).  After 
having carefully reviewed the record, the Board finds that 
the veteran has not been provided with the notice required by 
the VCAA.

In an August 2004 communication the veteran's local 
representative indicated that the veteran had undergone 
magnetic resonance imaging at the VA Medical Center, Detroit, 
on August 11, 2004.  Records pertaining to that visit are not 
in the claims folder.  Under Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA is deemed to have constructive knowledge of 
certain documents that are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  

Further review of the record discloses that, as pointed out 
by the veteran's representative, there is no indication that 
the correctional facility where the veteran was incarcerated 
was ever contacted with regard to setting up an examination 
for him.  The representative notes that a letter dated 
February 28, 2004, was sent to the veteran at an address in 
Detroit advising him of examinations scheduled several weeks 
prior thereto, dates that the representative indicates had 
"already passed when the letter was written."  

It is not clear from a review of the record whether the 
veteran remains incarcerated.  In the August 2004 
communication from the local representative, it was stated 
that the VA's BIRLS (Beneficiary, Identification and Records 
Locator System) listed the veteran's address as 18424 Griggs, 
Detroit, Michigan, 48221.  It was requested that any 
correspondence should be sent to that address.  The record 
shows that is not the address the RO used in the 
communication sent to the veteran earlier in August 2004 or 
in other communications of record.

A further review of the record discloses the veteran has 
disagreed with the initial rating assigned for his service-
connected low back disorder.  Therefore, the RO must consider 
the propriety of the initial ratings including whether the 
veteran is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that if the veteran is still incarcerated, 
the duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the particular circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow veterans.  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).

Additionally, during the pendency of this appeal there have 
been significant changes in the regulations pertaining to the 
evaluation of back disorders.  Specifically, the criteria for 
evaluating intervertebral disc syndrome were amended 
effective September 23, 2002.  Effective September 26, 2003, 
the entire section of the VA's Rating Schedule addressing 
disabilities of the spine was revised.  68 Fed. Reg. 51, 454-
458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  There is now a general rating 
formula for rating diseases and injuries of the spine (for 
Diagnostic Codes 5235-5243, unless 5243 is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes).  VA has not informed the veteran of 
these revisions, including the general rating formula.  This 
is especially significant as the instant appeal stems from 
the initial rating assigned with the grant of service 
connection, and "staged ratings" are for consideration.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed.  The veteran 
should be provided with notice of the 
most recent revisions to the section of 
the Rating Schedule that amended the 
criteria for evaluating low back 
disability, effective September 23, 2002, 
and the most recent revisions of the 
criteria for rating disabilities of the 
spine, effective September 26, 2003.  See 
68 Fed. Reg. 51, 454-458 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

2.  VA should request all records 
pertaining to treatment and evaluation of 
the veteran at the Veterans 
Administration Medical Center, Detroit, 
Michigan, since 2000.  Of particular 
interest is the report of magnetic 
resonance imaging accorded the veteran at 
that facility on August 11, 2004.  

3.  VA should furnish the veteran the 
appropriate release and information forms 
in order to obtain copies of all State 
correctional facilities and medical 
records pertaining to treatment and 
evaluation for his low back disability 
covering the period following his release 
from active duty to the present which 
have not been previously submitted.  The 
veteran and his representative should be 
informed of any unsuccessful attempts to 
obtain any identified medical records.

4.  If the veteran is no longer 
incarcerated, he should be scheduled for 
a VA orthopedic examination in order to 
determine the current nature and extent 
of impairment attributable to his low 
back disability.  If he is still 
incarcerated, he should be accorded an 
orthopedic examination pursuant to the 
provisions of VA Manual M-1, Part I, 
Chapter 16, § 16.14(1), relating to 
incarcerated veterans.  If a non-VA 
physician is utilized, to include those 
employed by the corrections department, 
the RO should provide guidance with 
regard to thoroughness of the examination 
as it relates to the pertinent rating 
criteria.  Whoever the examiner is, he or 
she should be provided copies of the 
criteria for rating low back disability 
in effect prior to September 2002, those 
in effect between September 2002 and 
September 2003, and those in effect from 
September 26, 2003.  The findings 
reported must be sufficiently complete to 
enable consideration under all three sets 
of rating criteria.  The examiner must 
comment on whether there is any 
additional limitation of motion or 
function due to pain, weakness, excess 
fatigability, incoordination, and, to the 
extent possible, flare ups of symptoms.  

5.  Thereafter, VA should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, VA should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, VA should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  When the RO is satisfied that the 
record is complete, it should 
readjudicate the issue of the veteran's 
entitlement to an initial disability 
rating in excess of 10 percent for his 
low back disability.  If the benefit 
sought is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be furnished to him and 
his representative.  The case should then 
be returned to the Board if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VA; however, he is hereby 
notified that failure to report for any scheduled examination 
without good cause shown may adversely affect the outcome of 
his claim, and may, in fact result in a denial.  38 C.F.R. 
§ 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




